Opinion issued January 22, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00781-CV
                           ———————————
                         DAVID A. BERRY, Appellant
                                        V.
FEDERAL NATIONAL MORTGAGE ASSOCIATION AKA FANNIE MAE,
                      Appellee


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1049661


                         MEMORANDUM OPINION

      Appellant, David A. Berry, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013), § 101.0411

(West Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District

Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has

failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file

brief), 38.8(a) (governing failure of appellant to file brief). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 42.3(b), (c).

        We dismiss the appeal for nonpayment of all required fees and for want of

prosecution for failure to timely file a brief. We dismiss any pending motions as

moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2